ORDER
This matter having been duly presented to the Court on the motion of FRANK J. HOERST, III, for an extension of the effective date of the suspension from practice imposed by the Supreme Court in its Order of February 18, 1994, and the Court having treated the application as a motion for a stay of the effective date of its Order, and the Office of Attorney Ethics having interposed no objection to the motion, and good cause appearing;
*85It is ORDERED that the motion for a stay of the effective date of respondent’s suspension from practice is granted, the six-month suspension from practice to begin April 1, 1994, and to continue until the further Order of the Court.